Citation Nr: 1308424	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  08-33 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

What evaluation is warranted for bilateral hearing loss for the period beginning August 8, 2008?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.  In that decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective October 31, 2002.

The Veteran failed to report for a Board hearing scheduled in September 2012.  He has not provided good cause for his failure to report and he has not requested to reschedule this hearing.  As such, the requests for hearing is considered withdrawn.  See 38 C.F.R. § 20.704 (2012).  

In October 2012, the Board denied entitlement to an initial compensable evaluation for bilateral hearing loss for the period between October 31, 2002 and August 7, 2008.  It remanded the issue of entitlement to a compensable evaluation for the period beginning August 8, 2008 to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  In February 2013, after completing additional development, the AMC returned this matter to the Board for further appellate consideration.

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim which has been reviewed.  


FINDING OF FACT

Pertinent evidence dated since August 8, 2008 reveals that the Veteran has level I hearing in both ears. 


CONCLUSION OF LAW

For the period beginning August 8, 2008, the criteria for a compensable evaluation for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.85, Diagnostic Code 6100 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The issue on appeal arises from the Veteran's disagreement with the initial evaluation assigned following an award of service connection.  As service connection, an initial rating, and an effective date have been assigned, the VCAA notice requirements codified at 38 U.S.C.A. § 5103(a) have been met.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate this claim, including outstanding VA treatment records and VA audiometric examination, as requested by the Board in its October 2012 remand.  There is no evidence that additional records have yet to be requested or that additional examinations are in order.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007). 

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2012).  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

As previously noted, in August 2007, the RO granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable evaluation effective October 31, 2002.  The Veteran disagreed with the decision and subsequently perfected an appeal.  In October 2012, the Board denied entitlement to an initial compensable evaluation for bilateral hearing loss for the period between October 31, 2002 and August 7, 2008.  Accordingly, this decision is limited to the question whether an initial compensable evaluation is warranted for the period beginning August 8, 2008.  

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Pure tone threshold average is the sum of pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (pure tone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz ; pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz ).  38 C.F.R. § 4.86.

Review of the record reveals only one audiometric evaluation dated since August 8, 2008 - a December 2012 VA audiological examination.  The examination report reflects pure tone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz respectively were 30, 35, 50, and 60 in the right ear; and 20, 20, 25, and 60 in the left ear.  An exceptional pattern of hearing impairment was not shown in either ear.  Pure tone threshold average was 44 in the right ear and 31 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in both ears.  Regarding the functional impact of his bilateral hearing loss, the examiner noted that the Veteran reported that it does not affect the ordinary conditions of his life, including his occupational functioning.  

In addition to the foregoing, a November 2008 statement by the Veteran indicates that he reported his hearing has continued to deteriorate over time.  He also noted that he finds it hard to distinguish sound direction and pick out a single voice in background noise.  A June 2011 VA primary care note reflects that the Veteran reported a history of hearing loss, but indicated that he communicates fine.

Considering the objective evidence of record, at his December 2012 VA examination, the Veteran demonstrated level I hearing bilaterally.  These findings correspond to a noncompensable evaluation under Table VII.  Hence, at no time during the appeal period has the Veteran's hearing loss disability warranted a compensable evaluation and staged ratings are not for application.  Fenderson.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

The Board acknowledges the Veteran's assertion that the difference in hearing loss from one ear to the other has made it difficult for him to distinguish sound directions and to pick out a voice when there was background noise.  This symptom, however, is not shown by the objective evidence of record to cause any occupational impairment.  As previously noted, the Veteran specifically denied any impact on his occupational functioning at the December 2012 VA examination.  He also indicated in June 2011 that he is able to communicate fine.  Indeed, his word recognition scores during the term of this appeal were 100 percent.  As discussed above, applicable rating criteria reasonably describe the Veteran's disability level and symptomotology.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

For the period beginning August 8, 2008, entitlement to a compensable evaluation for bilateral hearing loss is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


